UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-6501



GREGORY S. HINES,

                                              Plaintiff - Appellant,

          versus


S. K. YOUNG; S. COLLINS; CYNTHIA R. HOBBS,
LPN,

                                             Defendants - Appellees,

          and


CMS; J. HOBBS,

                                                          Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-04-72-7)


Submitted:   August 29, 2005            Decided:   September 12, 2005


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory S. Hines, Appellant Pro Se. William W. Muse, Assistant
Attorney   General,  Richmond,   Virginia;  Peter  Duane Vieth,
WOOTENHART, PLC, Roanoke, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Gregory S. Hines appeals the district court’s order

granting   summary    judgment   to   Defendants   and    dismissing   his

complaint filed under 42 U.S.C. § 1983 (2000).           We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Hines v. Young, No. CA-

04-72-7 (W.D. Va. Mar. 17, 2005).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                  - 3 -